Citation Nr: 9927956	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-08 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from September 1968 to January 
1970.  

With regard to the veteran's claim for service connection for 
PTSD, a review of the evidence of record discloses that in an 
August 1988 rating decision, the RO denied service connection 
for PTSD.  The veteran was notified of the denial by 
communication dated that same month and a timely appeal did 
not ensue.  

The veteran reopened his claim in August 1993.  Evidence was 
developed by rating decision dated in May 1995, and service 
connection for PTSD was again denied.  The veteran was 
notified by communication dated that same month that a 
previous decision denying his claim for service connection 
for PTSD was confirmed.  A timely appeal did not ensue.  

Received in September 1997 was the current reopened claim.  
The RO considered the claim for service connection for PTSD 
on a de novo basis.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is under a 
legal duty in such a case to make an independent 
determination as to whether new and material evidence has 
been submitted, regardless of the action of the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995).  

For reasons which will be set forth below, the question of 
the veteran's entitlement to a permanent and total disability 
rating for pension purposes is being deferred pending 
additional development.  


FINDINGS OF FACT

1.  The RO denied the claim for service connection for PTSD 
most recently in May 1995.  The veteran was notified by a 
communication dated that month and a timely appeal did not 
ensue.  

2.  Evidence received subsequent thereto bears directly and 
substantially upon the issue at hand, is not duplicative or 
cumulative, and must be considered to fairly decide the 
merits of the claim.  

3.  The record contains a clear diagnosis of current PTSD, 
the veteran's reports of inservice stressors, and medical 
evidence of a nexus between the current PTSD and the 
stressors reported by the veteran.


CONCLUSIONS OF LAW

1.  Evidence received since the final May 1995 decision when 
the RO denied service connection for PTSD is new and 
material, and the claim for service connection is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp 1999); 
38 C.F.R. §§ 3.104, 3.156 (1999).  

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record before the RO at the time of its 1995 
decision included the service medical records, the veteran's 
form DD-214, a discharge summary report pertaining to VA 
hospitalization of the veteran from July to August 1994, and 
the report of the VA examination accorded the veteran in 
December 1994.  

The service medical records reflect that the veteran was 
accorded a psychiatric evaluation by a service department 
psychiatrist in November 1969.  The veteran related that 
since he had been assigned to Vietnam, he had been 
dissatisfied with the way the Army did things.  Examination 
findings included limited insight.  The diagnosis was 
inadequate personality, chronic, moderate, manifested by 
inability to comply with Army regulations.  

The veteran's military personnel records disclose that he 
served in Vietnam from February 1969 to February 1970.  From 
February 1969 to April 1969 he was a water supply specialist 
with Headquarters Company, 35th Engineer Battalion (Combat), 
United States Army, Pacific.  From April 1969 until January 
1970 he was a combat engineer with Company B, 35th Engineer 
Battalion (Combat), United States Army, Pacific.  

The veteran's report of transfer at discharge does not 
reflect that he was awarded any combat medals or badges.  

Additional evidence of record at the time of the 1995 
decision included a discharge summary report pertaining to 
hospitalization of the veteran by VA from May to June 1988.  
The veteran admitted to cocaine and alcohol dependence, and a 
suicide attempt twice in the past three months.  These 
appeared to be related to his anger of needing to go into an 
alcohol and drug program and his not wanting to do that, plus 
fighting with his mother about it.  He admitted to heavy 
drinking prior to admission, and that appeared to explain 
most of his depressive symptomatology.  No reference was made 
to symptoms indicative of PTSD.  The Axis I diagnosis was 
depression.  The Axis II diagnosis was substance abuse.  

The veteran was again hospitalized by VA for several days in 
July 1993.  It was indicated he had a four-year history of 
PTSD symptoms and a long history of antisocial personality 
behavior and polysubstance abuse.  The veteran claimed that 
his symptoms included hyperalertness, startle reactions, 
insomnia, and frequent nightmares, and these began about four 
years ago.  It was indicated that he had been hospitalized 
for psychiatric purposes from December 1991 to January 1992 
and was given a diagnosis at that time of PTSD.  Currently, 
it was noted that he was headed into a PTSD program where he 
underwent counseling and evaluation.  However, before a 
definitive diagnosis of PTSD could be made, he left the 
hospital. The Axis I diagnoses were polysubstance abuse and a 
panic disorder.  The Axis II diagnosis was deferred.  

The veteran was hospitalized again by VA for psychiatric 
purposes later in 1993.  Diagnoses included atypical 
psychosis, polysubstance abuse, PTSD, and major depression.  

Subsequent medical records reflect the veteran was 
hospitalized again by VA from July to August 1994.  It was 
noted he had a history of 10 psychiatric hospitalizations 
previously for PTSD, with the last one being in July 1994.  
Currently, the veteran stated that he had flashbacks and 
nightmares as a part of his PTSD.  The Axis I discharge 
diagnoses were polydrug abuse and PTSD.  

The veteran was also accorded a rating examination for PTSD 
purposes by VA in December 1994.  The veteran reported that 
he did water purification projects around combat areas, but 
was never in combat.  However, he also stated that "I got 
sniped at a lot."  He claimed he occasionally returned fire 
when he was shot at, but he could never see anyone.  He 
reported that he shot at three children with an automatic 
rifle because they stole his C-rations and he believed that 
he killed one of them.  

It was noted that he had had multiple admissions to the VA 
with the diagnosis of PTSD, including six days on a PTSD unit 
in July 1993, and again for several days earlier in 1994 on 
the same unit.  Symptoms reportedly included hyperalertness, 
startle reaction, insomnia and nightmares.  Also noted were 
about 40 jailings for robbery, burglary, assault, drunk 
driving, and the like.  The examining physician noted that 
his own discharge summary notation following hospitalization 
from July to August 1993 noted an absence of numbing or 
avoidance symptoms of PTSD.  It was related that in the past 
the veteran had stated that the most severe stressor was 
standing in bogs and marshes, pulling hose down from his 
truck, with the fear of being bitten by leeches or poisonous 
snakes.  It was stated the diagnosis of PTSD was "unclear."  
Present were polysubstance abuse, panic disorder, and 
recurrent major depression with psychotic features.  

The specified basis for the May 1995 denial was that the 
medical evidence did not show that the veteran suffered 
stressors that would be considered outside the range of usual 
human experience, and VA was not bound to accept the 
veteran's uncorroborated account of military stressors or 
professional opinions which relied on such statements.  

Since that decision, the veteran has been accorded additional 
periods of hospitalization by VA and additional testing and 
evaluation for psychiatric purposes.  One such evaluation 
reported a lengthy examination accorded the veteran for VA in 
May 1998.  The veteran reported experiences of watching and 
committing various atrocities while serving in Vietnam.  
Reference was made to his numerous hospitalizations for 
psychiatric purposes in the past.  The diagnoses given at the 
time of that examination were PTSD, major depression, and 
history of substance abuse.  

The Law and Regulations

When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing a notice of disagreement within the 
one year period following the decision as prescribed in 
38 U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not 'thereafter be reopened or allowed, except as 
may otherwise be provided by regulations not inconsistent 
with Title 38 of the United States Code.  38 U.S.C.A. § 
7105(c); see also Person v. Brown, 5 Vet. App. 449, 450 
(1993) (failure to appeal an RO decision within the one-year 
period renders the decision final). 

The exception to these rules occurs when "new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
view the former disposition of the claim."  38 U.S.C.A. § 
5108; see also 38 U.S.C.A. § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-7 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
see generally Suttmann v. Brown, 5 Vet. App. 127, 135-36 
(1993) (applying § 5108 provisions for reopening final claims 
to RO decisions rendered final by operation of § 7105(c)).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has specifically held that the Board may 
not consider a previously and finally disallowed claim unless 
new and material evidence is presented, and that before the 
Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
Fulkerson v. West, 12 Vet. App. 268 (1999).  "Moreover, once 
the Board finds that no such evidence has been offered, that 
is where the analysis must end."  Murphy v. Brown, 
9 Vet. App. 167, 171 (1996).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon a specific matter under consideration 
which is neither cumulative nor redundant, and which may by 
itself or in connection with evidence previously assembled be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 3.156.  

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the Board 
must then reopen the claim and "evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 (1996).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Thus, when considering a 
request to reopen a claim, the Board must further determine 
whether the evidence is new and material.  Manio v. 
Derwinski, 1 Vet.App. 140, 145 (1991).  If the Board so 
determines, the claim is reopened and the Board must then 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Id.

The Court has held:  The first step of the Manio two-step 
process as to a claim to reopen involves three questions:  
Question one:  Is the newly presented evidence "new" (that 
is, not of record at the time of the last final disallowance 
of the claim and not merely cumulative of other evidence that 
was then of record), see Struck v. Brown, 9 Vet. App. 145 
(1996), Blackburn v. Brown, 8 Vet. App. 97 (1995), Cox v. 
Brown, 6 Vet. App. 459 (1994), and Colvin v. Derwinski, 
1 Vet. App. 171 (1991)?  Question two:  Is it "probative" of 
"the issue[s] at hand" (Cox and Colvin) (that is, each issue 
which was a specified basis for the last final disallowance 
(see Struck, supra))?  Question three:  If it new and 
probative, then, in light of all the evidence of record, is 
there a reasonable possibility that the outcome of the claim 
on the merits would be changed?  In Blackburn the Court 
indicated that affirmative answers to both questions two and 
three--involving the probative nature of the "new" evidence 
and the reasonable possibility of the outcome being changed, 
respectively, were required in order for "new" items to be 
"material."  Crippen v. Brown, 9 Vet. App. 412, 419 (1996); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996). 

New evidence is probative and is material, when it actually 
tends to prove the merits of the claim, that is, it supplies 
evidence, the absence of which was a specified basis for the 
prior denial.  Evans v. Brown, id. 283-284.  

The Federal Circuit has invalidated step three of the above 
analysis, so that it is not necessary that the new evidence 
raises a reasonable possibility of changing the outcome.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The regulations and the Court decisions now require merely 
that the new evidence be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  The Federal Circuit has held 
that the legislative history suggests that the purpose behind 
the definition contained in § 3.156 was not to require the 
veteran to demonstrate that the new evidence would properly 
change the outcome of the claim; rather, it is to emphasize 
the importance of the complete record for evaluation of the 
veteran's claim.  Hodge.  

In Elkins v. West, 12 Vet. App. 209 (1991) the Court held 
that the decision of the Federal Circuit in Hodge required 
the replacement of the two-step Manio test with the three-
step test.  

Under the three-step test announced in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) so as to have a finally 
denied claim reopened under 38 U.S.C.A. § 5108.  

Second, under the Elkins three-step test, if new and material 
evidence has been presented, immediately upon reopening the 
claim VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming it's 
credibility, the claim is reopened (and as distinguished from 
the original claim) is well grounded pursuant to 38 U.S.C.A § 
5107(a).  Third, if a claim is well grounded, VA would then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A § 5107(a) 
has been fulfilled.  


New and Material Evidence

In this case, the RO denied entitlement to service connection 
for PTSD in an unappealed May 1995 rating decision.  That is 
the last final decision on the merits in this case prior to 
the decision on appeal, and the Board must determine whether 
new and material evidence has been submitted since that 
decision.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The various opinions expressed since the last final denial of 
service connection bear directly and substantially upon the 
issue at hand.  Much of the medical evidence submitted since 
that time reflects a principal psychiatric diagnosis of PTSD.  
The veteran has reported additional stressors and these have 
served as the basis for clear diagnoses of PTSD.  These 
records are not duplicative or cumulative, and are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
light of these opinions, the Board concludes that the veteran 
has submitted new and material evidence sufficient to reopen 
his claim.  38 C.F.R. § 3.156.  



Well-Grounded Claim.

Inasmuch as the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim, it 
must next determine whether the claim is well grounded.  The 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim may not be conclusive but only plausible to satisfy the 
initial burden of § 5107."  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If not, the claim must be denied 
and there is no further duty to assist the veteran with the 
development of evidence pertaining to that claim.  See 
Epps v. Gober, 126 F. 3d 1464, 1468 (1997); 38 U.S.C.A. § 
5107(a).  

In order for a claim for service connection to be well 
grounded, there must be:  (1) Competent evidence of a current 
disability (medical diagnosis); (2) evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence, depending on the circumstances); and (3) evidence 
of a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402, 404 (1999); but see Samuels v. West, 11 Vet. App. 
11 Vet. App. 433 (1998) (VA is not required to accept the 
truthfulness of inherently incredible assertions).

In the instant case, the veteran has reported traumatic 
experiences while serving in Vietnam.  He is competent to 
report that these traumatic experiences.  There is a current 
diagnosis of PTSD.  Additionally, the current diagnoses 
appear to have been premised upon the stressful inservice 
experiences reported by the veteran.  Since there is 
competent evidence of all three of the Caluza requirements 
for a well-grounded claim, the Board finds the claim to be 
well grounded.  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for PTSD, the claim is reopened.  

The claim for service connection for PTSD is well grounded.


REMAND

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage, 
there must be evidence in support of each of the three Caluza 
requirements discussed above.  The analysis of the merits 
stage, however, is not the same as at the well-groundedness 
stage.  The credibility of the evidence is not presumed at 
the merits stage.  Hickson v. West, 12 Vet. App. 247 (1991).  

At this stage, the Board notes that the veteran has reported 
various stressors while serving in Vietnam.  Nevertheless, 
the record shows that he did serve with the 35th Engineer 
Battalion (Combat) from 1968 to early 1969.  The RO has not 
made any attempt to contact the U. S. Armed Services Center 
for Research of Unit Records for any documentation and 
confirmation regarding any stressors.  

Other evidence of record includes a notation that the veteran 
was hospitalized by VA from December 19, 1991, to January 29, 
1992, on "Ward 205A."  However, the report of that 
hospitalization is not of record.  VA treatment and 
evaluation records are constructively included within the 
record.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
If records of VA treatment or evaluation are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Id.  

With regard to the claim for a permanent and total disability 
rating for pension purposes, the Court has recently held that 
a claim for pension is well grounded where the veteran had 
qualifying wartime service, he has completed the VA pension 
application as to his income, he may have the requisite total 
disability rating when all of his non-service connected 
disabilities are properly evaluated, there is plausible 
evidence of record that he has had to resign employment due 
to health problems and there is evidence that he receives 
some state sponsored assistance.  Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  The Court has also held that the 
RO must identify all disabilities which the veteran currently 
has, determine whether they are permanent in nature, assign a 
schedular evaluation for each one of them under the VA's 
schedule for rating disabilities, and discuss the diagnostic 
codes used in the denial of the pension claim.  Roberts v. 
Derwinski, 2 Vet. App. 387, 389 (1992); see also Vargas-
Gonzalez v. West.  In this case the veteran had qualifying 
wartime service, he has completed a VA application showing 
his income, and has also reported that he left his last 
employment due to disability, and that he is in receipt of 
Social Security disability benefits.  His disabilities, when 
evaluated, may meet the total disability requirements.  
Accordingly, the Board concludes that the claim for pension 
is well grounded under current law.

When the veteran was accorded a general medical examination 
by VA in March 1998, notation was made that he had a history 
of hypertension, a history of hepatitis C, and a probability 
of having chronic obstructive pulmonary disease.  He was 
scheduled for pulmonary function testing, but notation was 
made that he did not follow up by appearing for the testing.  
A May 1998 rating decision did not reflect disability 
evaluations for any of the veteran's disabilities other than 
his psychiatric disorders.

In view of the foregoing, the Board is of the opinion that 
additional development is indicated and the case is therefore 
REMANDED for the following:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers, inpatient and outpatient, 
who have treated him in recent years.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.  The RO should 
specifically take all necessary steps to 
obtain any available records pertaining 
to reported treatment of the veteran by 
VA from December 19, 1991, to January 29, 
1992.  

2.  The RO should ensure that it has 
obtained all records pertaining to the 
veteran's claim for Social Security 
benefits.

3.  The RO should request that the 
veteran submit a detailed account of all 
his claimed stressors.  The RO should 
stress to the veteran that in order to 
obtain additional supporting evidence, a 
specific date and location of a new 
claimed stressor should be supplied, as 
well as names or other identifiers of 
individuals involved. The veteran must be 
asked to be as specific as possible.  

4.  With the additional information 
obtained, the RO should review the entire 
claims file and prepare a summary of all 
the claimed stressors based on review of 
all pertinent documents including all 
medical reports and examinations.  This 
summary, and all associated documents, 
should then be sent to the United States 
Armed Services Center for Research of 
Unit Records, 7798 Cissna Road, 
Springfield, Virginia 22150.  The Center 
should then be requested to obtain a 
command chronology or any information 
regarding the activities of the 35th 
Engineer Battalion (Combat) from February 
1969 to January 1970.  

5.  The RO should then arrange for a VA 
psychiatric examination of the veteran in 
order to determine the nature, extent of 
severity, and etiology of any psychiatric 
disorder(s), including PTSD, determined 
to be present.  The RO is to stress to 
the veteran the seriousness of the 
scheduled examination, and the obligation 
of reporting to the examination at the 
proper place and time.  The claims file 
and a separate copy of this REMAND must 
be made available to and reviewed by the 
examiner prior to and pursuant to 
conduction and completion of the 
examination.  Any further indicated 
special studies, to include psychology 
studies and PTSD subscales, should be 
conducted.  

The examiner should report all Axis I and 
II diagnoses present, if any; and discuss 
any psychosocial stressors; and resolve 
any conflicts found between the findings 
and the diagnostic findings noted in the 
evidence associated with the claims file.  
The examination report should reflect 
review of pertinent material in the 
claims folder.  The examiner is further 
requested to render an opinion as to 
whether any other psychiatric disorder 
that is present is related to the 
veteran's period of service.  If a 
diagnosis of PTSD is made, the examiner 
should specify the stressor or stressors 
which support the diagnosis, indicate 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied, and state whether there 
is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
sufficient to produce PTSD.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  The examiner should also 
express an opinion as to the impact of 
the veteran's psychiatric symptomatology 
on his ability to obtain and maintain 
some form of gainful employment.  

6.  The RO should also schedule the 
veteran for an appropriate medical 
examination.  The examiner should provide 
a comprehensive report considering the 
nature and extent of all disabilities 
found to be present, including any 
pulmonary disability, hypertension and 
hepatitis C.  The veteran's complaints 
and symptomatology should be noted and 
evaluated, and clinical symptoms and 
manifestations should be recorded in 
detail.  The examiner is requested to 
comment on how each disability identified 
impacts on the veteran's employability.  
The complete rationale should be given 
for all opinions and conclusions reached.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible.  In 
particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this REMAND.  If 
they are not, the RO should institute 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

7.  The RO should then readjudicate the 
issues listed on the title page.  All 
disorders found should be assigned a 
disability rating.  Then, a combined 
rating should be calculated.  The 
question of the veteran's entitlement to 
a permanent and total disability rating 
for pension purposes should be considered 
under all pertinent provisions of 
38 C.F.R. §§ 4.15, 4.16 and 4.17.  If the 
requirements are not met, the RO should 
consider whether a permanent and total 
disability rating may be assigned under 
the provisions of 38 C.F.R. 
§ 3.321(b)(2).  The issue of the 
veteran's entitlement to service 
connection for PTSD should be adjudicated 
with consideration of all relevant laws 
and regulations, to include 
38 C.F.R. § 3.304(f) and the diagnostic 
criteria of DSM-IV.  As noted above, the 
veteran is to be advised that failure to 
report for the scheduled examination may 
have adverse consequences on his claim as 
the information requested on the 
examinations addresses questions of 
causation and symptomatology that are 
vital to his claims.  38 C.F.R. § 3.655; 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  

Thereafter, if the benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO should furnish the 
veteran and his representative with a supplemental statement 
of the case and provide them with a reasonable period of time 
for response.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he's notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals





 

